Mr. Justice Fisher
delivered the opinion of the court.
This was an action of assumpsit in the circuit court of Harrison county, to which the defendant pleaded the general issue.
Upon the trial, the defendant asked the court to instruct the jury, that if the.y believed from the evidence that the plaintiff was a negro, it was prima facie evidence that he was a slave, and therefore could not maintain the action; which instruction the court refused to give.
This was matter which should have been pleaded in abatement of the action, and could not be given in evidence under the general issue.
The court, therefore, committed no error.
Judgment affirmed.